MEMORANDUM***
There was no error justifying habeas relief arising from the state court’s *754admitting into evidence the burglary tools found in Parreno’s possession on the day he was arrested. The evidence was relevant to the issues of intent and identification. It was properly admitted under state law and did not render his trial fundamentally unfair so as to permit habeas relief.
There was also no error justifying habeas relief arising from the jury’s consideration of one juror’s experience with opening a door using a credit card. This discussion during the deliberations was not extraneous evidence, but rather the juror’s discussion of his past personal experience as it related to weight of the trial evidence. As such, it did not constitute jury misconduct.
AFFIRMED.

 •pjjjg disposition is not appropriate for publication and may not be cited to or by the *754courts of this circuit except as may be provided by 9th Cir. R. 36-3.